Walton, J.
The. Lewiston Daily Sun accused Mr. John J. O’Rourke (then superintendent of the poor farm of the city of Lewiston) with cruelty to an insane pauper. Mr. O’Rourke brought a suit against the Sun Publishing Company for libel. The suit was defended by able and eloquent counsel, and the charge of the presiding justice was as favorable to the defense as the rules of law would allow.
The jury were instructed that the people of our towns and cities have a right to know how their municipal affairs are being con*312ducted, and how tbe duties of their officers are being performed, and that it is one of the privileges of newspapers to give the people this information; and that, if the information so given is true, or, if the publishers believe it to be true, and have reasonable and probable cause for so believing, the law protects them; that the press must not be muzzled; that the public good requires that it be allowed to speak; and that all which the law requires of its editors and publishers is good faith, and an honest belief that their articles are true and that such belief be founded on reasonable and probable grounds. And the jury were admonished that if they came to the question of damages, to exercise a cool, careful and unimpassioned judgment. And still, with these instructions for their guide, the jury returned a verdict for the plaintiff, and assessed his damages at $866.50.
Can the court rightfully set this verdict aside? The court feels compelled to answer this question in the negative. The right of trial by jury is guaranteed by the constitution. It is a right belonging to plaintiffs as well as defendants. And when the court is asked to set aside a verdict and grant a new trial, the rights of both parties must be considered. And in libel suits, the fact must not be overlooked that while our constitution guarantees the freedom of the press, and the right of every citizen to freely speak, write, and publish his sentiments on any subject, it also guarantees redress to those who are injured by the abuse of this liberty.
In the present case, the evidence is voluminous and conflicting, and we shall not attempt to analyze or review it. It is sufficient to say that a careful examination of it fails to satisfy the court that the verdict is one which can rightfully be set aside.

Motion overruled.